824 F.2d 980
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.HERITAGE STORE, INC., d/b/a Heritage Store, Appellant,v.HOME HEALTH PRODUCTS, INC., Appellee.
Appeal No. 86-1663.
United States Court of Appeals, Federal Circuit.
June 25, 1987.

Before DAVIS, NIES and BISSELL, Circuit Judges.
NIES, Circuit Judge.

DECISION

1
Heritage Store, Inc. appeals from the decision of the United States Patent and Trademark Office Trademark Trial and Appeal Board granting Home Health Products, Inc.'s cross-motion for summary judgment on its petition to cancel Heritage Store's Registration No. 1,258,236, issued November 22, 1983, for the term PALMA CHRISTI for castor oil.  We affirm.

OPINION

2
Appellant argues that the board erred in "failing to liberally construe [its] pleadings" and "to consider the factual evidence presented with [its] Brief."    Neither suggestion of error has merit.  See Fed.R.Civ.P. 56(e).  No genuine issue as to any material fact was raised as the board correctly held.  Accordingly, we affirm on the basis of the board's opinion.